UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5051


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DENISE C. MCCREARY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00104-HEH-1)


Submitted:   July 27, 2011                 Decided:   August 11, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis M. Martin, Sr., HARRELL & CHAMBLISS, LLP, Richmond,
Virginia, for Appellant. Neil H. MacBride, United States
Attorney, Joseph E. H. Atkinson, Special Assistant United States
Attorney, Michael C. Moore, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury found Denise McCreary guilty of ten counts of

healthcare fraud, in violation of 18 U.S.C. § 1347 (2006).                     The

district court sentenced McCreary to a total term of fifty-five

months’    imprisonment     and   ordered      that   she     pay   $601,580    in

restitution.    McCreary now appeals her sentence.             We affirm.

            On appeal, McCreary first contends that the district

court erred in increasing her offense level by fourteen levels

because the court incorrectly attributed a loss to her in the

amount of $601,580.        This court “review[s] for clear error the

district court’s factual determination of the amount of loss.”

United States v. Miller, 316 F.3d 495, 503 (4th Cir. 2003).

“Under this standard, ‘[i]f the district court’s account of the

evidence   is   plausible    in   light   of    the   record    viewed   in    its

entirety, the court of appeals may not reverse it even though

convinced that had it been sitting as the trier of fact, it

would have weighed the evidence differently.’”                United States v.

Thorson, 633 F.3d 312, 317 (4th Cir. 2011) (quoting Anderson v.

City of Bessemer City, 470 U.S. 564, 573-74 (1985)).

            The Guidelines provide that the amount of loss for

purposes of sentencing enhancements is the greater of the actual

loss or the intended loss.          U.S. Sentencing Guidelines Manual

(“USSG”) § 2B1.1 cmt. n.3(A) (2009).            A sentencing court makes a

“reasonable     estimate     of    the    loss,       given     the    available

                                      2
information.”         Miller, 316 F.3d at 503 (internal quotation marks

omitted); USSG § 2B1.1, cmt. n.3(C).                             A sentencing enhancement

need    only    be    supported         by   a     preponderance          of    the    evidence.

Miller, 316 F.3d at 503.                 Our review of the record leads us to

conclude that district court did not clearly err in determining

the amount of loss attributable to McCreary.

               McCreary also contends that the district court erred

in applying an obstruction of justice enhancement because there

was    not    proof     by    a   preponderance             of    the   evidence       that    she

willfully offered materially false testimony.                                  The application

of    this    enhancement         requires       a    factual       determination        by    the

district       court,    which      we       review     for       clear    error.          United

States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010); see United

States v. Miller, 607 F.3d 144, 148 (5th Cir. 2010) (reviewing

“district      court’s       factual     findings           [underlying        obstruction      of

justice enhancement] for clear error”).                           A two-level enhancement

under § 3C1.1 is warranted when a defendant has “committ[ed],

suborn[ed], or attempt[ed] to suborn perjury.”                                    USSG § 3C1.1

cmt.    n.4(b).         Application           of      this       enhancement       based      upon

perjurious trial testimony requires a finding by the sentencing

court        that     the      defendant             “(1)        gave     false       testimony;

(2) concerning a material matter; (3) with the willful intent to

deceive      (rather     than      as    a   result         of    confusion,      mistake,      or

faulty memory).”             United States v. Jones, 308 F.3d 425, 428 n.2

                                                 3
(4th Cir. 2002).         “The sentencing court also must specifically

identify the perjurious statements and make a finding either as

to   each   element     of   perjury   or   that    encompasses       all    of   the

factual predicates for a finding of perjury.”                    Id. (internal

quotation      marks    omitted).      After    thoroughly      reviewing         the

record, we conclude that the district court did not clearly err

in applying the obstruction of justice enhancement.

            Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the     materials

before   the    court    and   argument     would   not   aid   the    decisional

process.

                                                                            AFFIRMED




                                        4